ORDER

PER CURIAM
Daniel Austin appeals the denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. Jones raises three points on appeal: (1) that trial counsel should have interviewed, properly investigated, subpoenaed, and called as a trial witness Michelle Link, who Austin claims would have testified that she was present at Austin’s arrest, and that he did not resist or attempt to resist his arrest by using or threatening physical force or violence; (2) that appellate counsel should have challenged the sufficiency of the evidence to convict Austin of resisting arrest; and (3) that appellate counsel should have challenged the constitutionality of the trial court’s refusal to suppress Austin’s post-arrest statement. We affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).